RICE, C. J.
Section 8679 of the Code declares, that the essence of all undertakings of bail is the appearance of the defendant at court; and that the undertaking is forfeited by the failure of the defendant to appear, although the offense, judgment or other matter, is incorrectly described in such undertaking; “the particular case, or matter to which the undertaking is applicable, being made to appear to the court.”
Although the undertaking of bail relied on here did not, on its face, mention the offense for which the principal was indicted ; yet it did stipulate, that he should appear at the then next term of the circuit court of Shelby county, and from term to term thereafter, until discharged by law, “to answer an indictment pending in said court against him, for -.” Now, if he failed to appear at court, it was certainly allowable, under the above cited section of the Code, for the State to prove to the court “the particular case to which the undertaking” was applicable. It seems from the recitals of the judgment nisi, that such proof was made to the court, and that the principal failed to appear. There is no bill of exceptions, nor other matter in the record, contradicting the recitals of that judgment, or showing that the proof was not competent and sufficient. It is, therefore, impossible for us to say, on this record, that the court below erred in overruling the motion to quash the scire facias and bond; for, in the absence of anything appearing to the contrary, -we must intend that the proof was competent and sufficient. Not being able to perceive any error in the matter complained of, we affirm the judgment of the eourt below.